DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 8, 9, 11-13, 15, and 21-29 of US Application No. 16/594,466 are currently pending and have been examined. Applicant amended claims 1, 12, 13, 15, 20, and 21. Applicant previously canceled claims 2, 3, 7, 10, 14 and 16-20.

Response to Arguments/Amendments
Applicant’s arguments, see REMARKS, filed 30 December 2021, with respect to the rejection of claims 1, 4-6, 8, 9, 11-13, 15, and 21-29 under 35 USC § 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 11-13, 15, 20-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi et al. (US 2015/0095830 A1, “Massoumi”).


one or more processors (implementation via a device having a processor and memory – see at least ¶ [0056]); 
one or more memory resources storing instructions that, when executed by the one or more processors (implementation via a device having a processor and memory – see at least ¶ [0056]), cause the network system to: 
maintain a set of sensor data received over a network from a plurality of computing devices, each of the plurality of computing devices being associated with a corresponding vehicle that operates in a given geographic region (traffic data 120 representative of traffic performance on at least one segment of a roadway network – see at least Fig. 1 and ¶ [0017]; traffic data includes data from sensors 121, such as probes – see at least ¶ [0017]); 
analyze the set of sensor data to compute (i) first traffic pattern information along a first street during a first time period corresponding to a sample duration before [a particular date] and (ii) second traffic pattern information along the first street during a second time period corresponding to a sample duration after [a particular date] (before-and-after studies – see at least Fig. 1 and ¶ [0019]; comparative visualization tool 200 includes filters and settings that allows a user to specify and main time 232 and a comparison time 234 – see at least Fig. 2 and ¶ [0022], [0035]); 
receive, from a user device of a user, a first user input corresponding to a user selection of an area presented within an interactive map user interface feature that corresponds to the first street (comparative visualization tool 200 includes filters and settings that allows a user to a corridor 236 – see at least Fig. 2 and ¶ [0022]; and 
in response to receiving the first user input corresponding to the user selection, cause the user device to present a user interface comprising the first traffic pattern information along the first street before the project and the second traffic pattern information along the first street after the project is completed (window 250 is presented as an overlay indicating information for main time 232, comparison time 234, and a delta between main time and comparison time – see at least Fig. 3 and ¶ [0024]).  

Massoumi fails to teach the particular date corresponding to a project with potential to change traffic patterns in a given geographic region. However, Massoumi discloses using the comparative visualization tool to perform before-and-after studies. In performing these studies, the user is free to set the filters for main time and comparison time to any desirable times. As further disclosed, the study may be regarding average speed for a particular street. Accordingly, a person of ordinary skill in the art would recognize that the main time and comparison time could be set for any event that might cause a change in the vehicle speed, i.e., traffic pattern, for the particular street. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparative a data analytics and visualization tool for analyzing traffic performance data in a traffic management system of Massoumi to set the before-and-after study times to correlate to a project with potential to change traffic patterns to produce the predictable result of generating a study to show the impact on the travel pattern due to the project.

Regarding claim 4, Massoumi further teaches:
wherein each of one or more streets displayed within the interactive map user interface feature is presented in a corresponding color based on respective traffic pattern information along the each of the one or more streets (corridor/segment colors and speed information represented by each color – see at least ¶ [0026]). 

Regarding claim 5, Massoumi further teaches:
presenting a comparison of the first traffic pattern information along the first street during the first time period with the second traffic pattern information along the first street during the second time period (window 250 is presented as an overlay indicating information for main time 232, comparison time 234, and a delta between main time and comparison time – see at least Fig. 3 and ¶ [0024]).  

Regarding claim 6, Massoumi further teaches:
wherein the first street is displayed within the interactive map user interface feature in a first color that is based on the comparison (user can set colors for the comparative visualization tool 200 to capture distinctions in traffic conditions in different segments – see at least ¶ [0037]; user control via map navigation tools – see at least Fig. 2).  

Regarding claim 11, Massoumi further teaches:
wherein the executed instructions further cause the network computing system to receive, from the user device, a second user input that specifies the given geographic region (map portion 221 of comparative visualization tool 200 may be enlarged and minimized – see at least Figs. 2, 3 and ¶ [0026]-[0027]; ).  

Regarding claim 12, Massoumi fails to teach wherein the project comprises a construction project.  
However, Massoumi discloses using the comparative visualization tool to perform before-and-after studies. In performing these studies, the user is free to set the filters for main time and comparison time to any desirable times. As further disclosed, the study may be regarding average speed for a particular street. Accordingly, a person of ordinary skill in the art would recognize that the main time and comparison time could be set for any event that might cause a change in the vehicle speed, i.e., traffic pattern, for the particular street and that a construction project might impact average vehicle speeds. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparative a data analytics and visualization tool for analyzing traffic performance data in a traffic management system of Massoumi to set the before-and-

Regarding claim 13, Massoumi further teaches:
wherein the first traffic pattern information and the second traffic pattern information include at least one parameter selected from a safety level, a probability of accidents, a level of hard braking, and a variance in safety level (assessing variations in traffic conditions using incidents – see at least ¶ [0005]; traffic data includes incident data 123 – see at least ¶ [0017]).  

Regarding claims 21 and 26, Massoumi further teaches:
wherein the executed instructions further cause the network system to receive, from the user device, a second user input specifying one or more time parameters corresponding to the project (comparative visualization tool 200 includes filters and settings that allows a user to specify and main time 232 and a comparison time 234 – see at least Fig. 2 and ¶ [0022]).  

Regarding claims 22 and 27, Massoumi further teaches:
wherein the executed instructions further cause the network system to retrieve, based on the one or more time parameters, a subset of the set of sensor data (window 250 is presented as an overlay indicating information for main time 232, comparison time 234, and a delta between main time and comparison time – see at least Fig. 3 and ¶ [0024]).  

Claims 8, 9, 23-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi in view of Tashiro et al. (US 2013/0345955 A1, “Tashiro”).

Regarding claims 8, 24, and 28, Massoumi fails to teach wherein presenting the user interface includes presenting one or more bar graphs illustrating the first traffic pattern information along the first   

However, presenting information to be compared in the form of bar graphs is known in the art. Tashiro, for example, teaches:
presenting the user interface includes presenting one or more bar graphs illustrating [first information] and [second information] (entering traffic bar graph and exiting traffic bar graph – see at least Figs. 6A-6D).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparative a data analytics and visualization tool for analyzing traffic performance data in a traffic management system of Massoumi to present information in the form of a bar graph, as taught by Tashiro, to compare information (Tashiro at ¶ [0084]).

Regarding claims 9, 25, and 29, Tashiro further teaches:
wherein the one or more bar graphs include a first set of one or more visual bars that illustrate the [first information] and a second set of one or more visual bars that illustrate the [second information].  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined comparative a data analytics and visualization tool for analyzing traffic performance data in a traffic management system of Massoumi and Tashiro to present first and second sets of one or more visual bars, as further taught by Tashiro, to compare information (Tashiro at ¶ [0084]).

Regarding claim 23, Massoumi fails to teach wherein presenting the first set of traffic information includes presenting one or more line graphs illustrating traffic pattern information along the first street over time.  

However, presenting time series information in the from of a line graph is known in the art. Tashiro, for example, teaches:
presenting one or more line graphs illustrating [information] over time (line-graph shows number of passing vehicles on a daily basis – see at least Fig. 3 and ¶ [0056]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparative a data analytics and visualization tool for analyzing traffic performance data in a traffic management system of Massoumi to present information in the form of a line graph, as taught by Tashiro, to present information (Tashiro at ¶ [0056]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666